Citation Nr: 9923054	
Decision Date: 08/16/99    Archive Date: 08/26/99

DOCKET NO.  94-11 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an increased evaluation for lung disability 
resulting from exposure to asbestos, currently evaluated as 
10 percent disabling.


REPRESENTATION

Appellant represented by:	Jeffrey J. Wood, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. Frost, Counsel 

INTRODUCTION

The veteran served on active duty from April 1943 to July 
1946.

This appeal arose a rating decision in May 1993 by the 
Department of Veterans Affairs (VA) regional office (RO) in 
Pittsburgh, Pennsylvania.

In a decision dated February 26, 1996, the Board of Veterans' 
Appeals (the Board) denied entitlement to an evaluation in 
excess of 10 percent for lung disability resulting from 
exposure to asbestos.  The veteran-appellant appealed the 
Board's decision to the United States Court of Veterans 
Appeals (the Court), which, upon a joint motion by the 
appellant and the Secretary of Veterans Affairs, vacated the 
Board's decision and remanded the case to the Board for 
further proceedings.  [redacted]
[redacted] (Sept. 22, 1997).

In May 1998 and March 1999, the Board remanded this case to 
the RO for further development of the evidence.  The case was 
most recently returned to the Board in May 1999.


FINDING OF FACT

Without good cause, the veteran failed to cooperate with 
pulmonary function tests which were necessary to evaluate his 
service connected lung disability.


CONCLUSION OF LAW

An increased evaluation for lung disability resulting from 
exposure to asbestos is not warranted.  38 U.S.C.A. § 5107 
(West 1991); 38 C.F.R. § 3.655 (1998).  



REASONS AND BASES FOR FINDING AND CONCLUSION

After the Board remanded this case to the RO in May 1998, the 
veteran was scheduled for a pulmonary examination, including 
pulmonary function tests (PFTs), as requested by the Board.  
An examination was conducted in July 1998, but the RO found 
that examination to be inadequate for rating purposes, 
because results of pre-bronchodilator and post-bronchodilator 
PFTs had not been reported, and because the veteran had been 
wearing a back brace during the PFTs.  Another examination 
was conducted in September 1998.  However, at that 
examination, the veteran refused to remove his back brace 
during the PFTs.  The examining physician found that the 
presence of the brace may have affected the results of the 
PFTs and the request that the veteran remove the brace during 
the tests was reasonable.

The current criteria of VA's schedule for rating pulmonary 
disabilities are based on the results of PFTs.  In the remand 
decision of March 1999, the Board found that it was 
necessary, in order to appropriately rate the veteran's 
pulmonary disability, to have the results of pre-
bronchodilator and post-bronchodilator PFTs performed when 
the veteran was not wearing a back brace, and the case was 
remanded to the RO again for that purpose.  In the remand 
decision of March 1999, the Board advised the veteran that, 
when a claimant, without good cause, fails to report for and 
cooperate with a necessary examination, a claim for an 
increased disability evaluation shall be denied.  38 C.F.R. 
§ 3.655 (1998).

In April 1999, the veteran underwent PFTs and a respiratory 
examination by a VA physician.  The examiner reported that: 
the veteran's overall functional status appeared to be about 
the same as at the previous examination in September 1998; on 
PFTs, the values of FVC, FEV1 and DLCO had dropped 
dramatically from the previous values, with the decline being 
almost 50 percent for each value; the veteran did take off 
his back brace for the PFTs, but, according to the 
technician, had difficulty with execution throughout the 
testing.  The examiner stated that there had been no change 
in the veteran's clinical status to explain such a severe 
decline in the results of PFTs.  The examiner concluded that 
the decline in the values on PFTs represented "an 
unwillingness by the subject to perform the studies in good 
faith, as requested."

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals before March 
1, 1999) (Court) has held that 38 C.F.R. § 3.655(b) mandates 
the denial of a claim for an increased disability evaluation 
when the claimant refuses to cooperate with a necessary 
examination.  Engelke v. Gober, 10 Vet. App. 396, 399 (1997).  
In the instant case, the applicable regulation requires that 
the veteran's claim for an increased rating for lung 
disability be denied because of his failure to cooperate with 
pulmonary function testing which was necessary to rate his 
service connected lung disability.  38 C.F.R. § 3.655; 
Engelke.  The Board concludes that the veteran's claim for an 
increased evaluation for lung disability must be denied by 
operation of law.  See Sabonis v. Brown, 
6 Vet. App. 626, 630 (1994).  



ORDER

An increased evaluation for a lung disability resulting from 
exposure to asbestos is denied.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals


 

